Jan Fischer-Wade Allstate Life Insurance Company of New York Phone: 402.975.6368 Email: jfis6@allstate.com VIA EDGAR TRANSMISSION September 8, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Allstate Life of New York Separate Account A ("Registrant") File No. 811-07467 Members of the Commission: On behalf of Allstate Life Insurance Company of New York and Allstate Life of New York Separate Account A, we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the semi-annual reports for the following underlying funds for the period ended June 30, 2014, have been submitted to contract owners. Fund Company 1940 Act Registration No. Advanced Series Trust 811-05186 AllianceBernstein Variable Products Series Fund, Inc. 811-05398 Delaware VIP® Trust 811-05162 The Dreyfus Socially Responsible Growth Fund, Inc. 811-07044 Dreyfus Stock Index Fund, Inc. 811-05719 Dreyfus Variable Investment Fund 811-05125 Deutsche Variable Series I 811-04257 Deutsche Variable Series II 811-05002 Variable Insurance Products Fund 811-03329 Variable Insurance Products Fund II 811-05511 Franklin Templeton Variable Insurance Products Trust 811-05583 Goldman Sachs Variable Insurance Trust 811-08361 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 811-07452 Lord Abbett Series Fund, Inc. 811-05876 MFS Variable Insurance Trust 811-08326 Morgan Stanley Variable Investment Series 811-03692 Oppenheimer Variable Account Funds 811-04108 PIMCO Variable Insurance Trust 811-08399 Putnam Variable Trust 811-05346 The Universal Institutional Funds, Inc. 811-07607 Wells Fargo Variable Trust 811-09255 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every contract offered by the Registrant.We understand that the funds have filed or will file these reports with the Commission. You may direct any questions regarding this filing to the undersigned at (402) 975-6368. Very truly yours, /s/ JAN FISCHER-WADE Jan Fischer-Wade Senior Attorney
